     4:20-cr-03062-JMG-CRZ Doc # 55 Filed: 04/13/21 Page 1 of 4 - Page ID # 139




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:20-CR-3062

vs.                                                      TRIAL ORDER

ZHIJUN XIA,

                     Defendant.

        IT IS ORDERED:


1.      The above-captioned criminal case is set for a jury trial before the
        undersigned judge in Courtroom 1, 100 Centennial Mall North, United
        States Courthouse, Lincoln, Nebraska, commencing at 9:00 a.m. on
        Tuesday, April 27, 2021, or as soon thereafter as the case may be
        called, for a duration of 3 trial days.


2.      Continuances must be requested within one week of this order in written
        motions accompanied by supporting affidavits. A copy of any request for
        continuance must be filed and the chambers of the assigned United
        States Magistrate Judge must be notified.


3.      A pretrial conference or teleconference is scheduled to be held before the
        undersigned judge in chambers at 2:30 p.m. on Monday, April 26,
        2021. If a teleconference is requested, an email will be sent to counsel of
        record with instructions for participating in the pretrial conference.
     4:20-cr-03062-JMG-CRZ Doc # 55 Filed: 04/13/21 Page 2 of 4 - Page ID # 140




4.      The filing, briefing, and hearing of pretrial motions, including ex parte
        motions and applications, shall be governed by NECrimR 12.1 to 12.6.
        Motions shall be filed on or before Wednesday, April 21, 2021. Counsel
        must immediately notify the Court of any pretrial motion requiring an
        evidentiary hearing outside the presence of the jury.


5.      Counsel shall inform the Court that a defendant has elected to change
        his or her plea within 5 days before trial or as soon as practicable.


6.      The plaintiff shall file and serve on opposing counsel on or before
        Wednesday, April 21, 2021, as appropriate, all proposed jury
        instructions, trial briefs, suggested verdict forms, and witness lists. In
        particular, the plaintiff's witness list shall include the full name and
        address of each witness whom the party may call to testify at trial.


7.      The defendant is also encouraged to provide the Court, on or before
        Wednesday, April 21, 2021, proposed jury instructions and a trial
        brief. Any materials so submitted shall not be disclosed to the plaintiff
        unless the defendant specifies otherwise.


8.      Exhibits must be listed before trial on exhibit forms available from the
        Clerk's   office   or    on   the   Court's   external    web    page     at
        http://www.ned.uscourts.gov/forms. The exhibits should be numbered as
        provided by NECrimR 12.7.


9.      The courtroom deputy will take custody of the exhibits after they are
        received by the Court.




                                        -2-
  4:20-cr-03062-JMG-CRZ Doc # 55 Filed: 04/13/21 Page 3 of 4 - Page ID # 141




10.   Parties shall deliver to the Court, on or before Wednesday, April 21,
      2021, trial copies of all exhibits in a three-ring binder organized for use
      by dividers or tabs. Exhibits provided by the defendant shall not be
      disclosed to the plaintiff unless the defendant specifies otherwise.


11.   At 9:00 a.m. on the first day of trial, the Court will meet with counsel
      and clients, on the record in the courtroom. This will be an opportunity
      to dispose of any motions and last minute matters, prior to trial. Voir
      dire will commence immediately thereafter.


12.   Each subsequent day of trial will begin at 8:45 a.m. unless the Court
      directs otherwise.


13.   Questioning of witnesses will be limited to direct examination, cross-
      examination, and redirect examination unless the Court allows further
      examination.


14.   The Court will conduct an initial voir dire of the prospective panel.
      Counsel will be permitted to conduct follow-up voir dire in areas not
      covered by the Court's examination or in an area which may justify
      further examination in view of a prospective juror's response during the
      Court's voir dire.


15.   Witnesses who do not appear to testify when scheduled will be
      considered withdrawn. The trial will then proceed with the presentation
      of any remaining evidence.




                                      -3-
  4:20-cr-03062-JMG-CRZ Doc # 55 Filed: 04/13/21 Page 4 of 4 - Page ID # 142




16.   A list of the equipment available in the courtroom, and a virtual tour of
      the courtroom, is available on the Court's external web page at
      http://www.ned.uscourts.gov/attorney/courtroom-technology.


17.   Counsel shall notify the courtroom deputy at least a week in advance if
      the services of an interpreter will be required for a hearing or trial.


      Dated this 13th day of April, 2021.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -4-
